*1037MEMORANDUM OF DECISION.
Roland C. Hamel appeals from the judgment of the Superior Court, Kennebec County, affirming the Maine Unemployment Insurance Commission’s decision that he is ineligible for unemployment benefits. Where, as here, the Superior Court acts in direct judicial review of the Commission’s decision, we accord no deference to the judgment of that court. Thompson v. Maine Unemployment Insurance Commission, 490 A.2d 219, 222 (Me.1985). After a careful review of the record before the Commission, we hold that the Commission properly determined that Hamel’s misconduct connected with his work disqualified him for benefits. 26 M.R.S.A. § 1193(2) (Supp.1985-1986). See Look v. Maine Unemployment Insurance Commission, 502 A.2d 1033 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.